Title: To Benjamin Franklin from Thomas Walker, 25 October 1777
From: Walker, Thomas
To: Franklin, Benjamin


Honorable Sir,
Boston 25th. Octobr 1777.
I with great pleasure embrace this early Opportunity of congratulating you upon the signal Success of the American Arms, in the northern Department and I hope it will be attended with happy Consequences by enabling us to get rid of our powerful Enemies on the Continent, and raising us generous and active friends to support our Cause in Europe: I make no doubt the Canadians must be struck with Astonishment at this unlook’d for Event; and that they will heartily join us in any future Attempts upon that Colony, which I ardently wish to see added to the united States.
This will be delivered to you by Colonel de Marasqelle father of a Gentleman of that name, who has the rank of Colo. in our Artillery, and is pensioned by this State for Life; in consideration of his having introduced the Art of founding and boring Cannon solid &ca. This Gentleman I am particularly acquainted with, and can assure you that he has given convincing proofs of his Abilities, in his Profession; and Zeal for the American States; and is very desirous that his Father (who he tells me is a member of the royal Academy of Sciences) should be introduced to one of the first Geniuses, and greatest Patriot of the Age. And as I imagine that some usefull hints may through him be communicated to the board of War, for the improvement of our Artillery, I have ventured to take up thus much of your valuable time. Sincerely wishing you a continuance of health and success in your Negotiations I am very respectfully Honorable Sir Your most Obedient humble Servant
Thomas Walker
Honble Dr: Benjn: Franklin
 
Addressed: Honorable Benja: Franklin Esq / Commissioner &ca / Paris
Notation: Walker Thos. late of Canada 25. Oct. 1777
